Exhibit 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement ) is entered into on
July 29, 2009, by and among The Children’s Place Retail Stores, Inc., a Delaware
corporation (the “Company”), on the one hand, and Ezra Dabah (“Dabah”) and each
of the additional parties listed on Annex A attached hereto (each, a “Seller”
and, together with Dabah, the “Sellers”), on the other hand.  The Company and
the Sellers are sometimes hereinafter referred to each individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, the Sellers own certain shares of the Common Stock, par value $0.10 per
share, of the Company (“Common Stock”) as set forth on Annex A attached hereto
under the column “Shares Owned as of the Date Hereof;”

 

WHEREAS, the Sellers desire to sell to the Company, and the Company is willing
to purchase from the Sellers, an aggregate of 2,451,315 shares of Common Stock
held by the Sellers as set forth on Annex A attached hereto under the column
“Number of Shares to be Sold at Closing” (the “Shares”), upon the terms and
subject to the conditions set forth in this Agreement;

 

WHEREAS, the Sellers desire to have the option to have an aggregate of 2,452,258
shares of Common Stock held by the Sellers as set forth on Annex A attached
hereto under the column “Registrable Shares,” registered pursuant to the
Securities Act of 1933, as amended, and the rules and regulations promulgated by
the Securities and Exchange Commission thereunder (the “Securities Act”), for
sale pursuant to an underwritten public offering; and

 

WHEREAS, the Company has received all the necessary consents and approvals of
its lenders in order to execute this agreement and consummate the purchase of
the Shares.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the Parties agree as follows:

 


ARTICLE I


 


PURCHASE AND SALE OF SHARES


 

Section 1.1 Purchase and Sale of Shares.  Upon the terms and subject to the
conditions set forth in this Agreement, the Sellers agree to sell, grant,
convey, assign, transfer and deliver to the Company, and the Company agrees to
purchase and acquire from the Sellers (the “Sale”), at the Closing (as defined
below), all right, title and interest in and to the Shares, free and clear of
any Liens (as defined below).  In consideration for the Sale, at the Closing,
the Company shall pay each Seller an amount in cash equal to $28.88 per share,
multiplied by the number of Shares to be sold by such Seller at Closing (the
“Purchase Price”).

 

Section 1.2 Closing.  Subject to the satisfaction of the conditions set forth in
Article IV, the Company and the Sellers shall consummate the sale of the Shares
at a closing (the “Closing”) to take place at the offices of Weil, Gotshal &
Manges LLP, located at 767 Fifth Avenue, New York, New York, on August 3, 2009,
at 10:00 a.m., New York Time, or at such other time and place or on such other
date as the Sellers and the Company may mutually agree to in writing (such date
and time of Closing being herein collectively referred to as the “Closing
Date”).  At the Closing, (i) the Sellers will deliver or cause to be delivered
to the Company the Shares (through book entry transfer or duly endorsed or
accompanied by stock powers duly executed in blank to the extent the Shares are
in certificated form) and (ii) the Company shall deliver the Purchase Price
pursuant to Section 1.1 to the Sellers by wire transfer of

 

--------------------------------------------------------------------------------


 

immediately available funds to an account designated in writing by the Sellers
one (1) Business Day (as defined below) prior to the Closing Date.

 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 2.1 SELLERS’ REPRESENTATIONS AND WARRANTIES.  THE SELLERS REPRESENT AND
WARRANT TO THE COMPANY, ON A JOINT AND SEVERAL BASIS, THAT THE STATEMENTS
CONTAINED IN THIS SECTION 2.1 ARE TRUE, CORRECT AND COMPLETE AS OF THE DATE OF
THIS AGREEMENT AND WILL BE TRUE, CORRECT AND COMPLETE AS OF THE CLOSING DATE (AS
THOUGH MADE AS OF THE CLOSING DATE).


 

(a) The Agreement.  This Agreement has been duly authorized, executed and
delivered by the Sellers.  This Agreement constitutes the legal, valid and
binding obligation of the Sellers, enforceable against the Sellers in accordance
with its terms and conditions.  Except for filings and notices required under
the Exchange Act and pursuant to customary margin accounts, the Sellers need not
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any person or entity, including, without limitation, any
government or governmental entity or agency, in order to execute and deliver
this Agreement or consummate the transactions contemplated by this Agreement.

 

(b) Ownership of Shares.  The Sellers hold of record and/or beneficially own the
Shares as set forth on Annex A and, except for such shares which are pledged
pursuant to customary margin accounts, such shares are free and clear of any
mortgage, deed of trust, pledge, hypothecation, lien, charge, covenant,
condition, easement, encumbrance, option, warrant, claim, demand, interest or
any other title defect, charge or restriction of any kind (each, a “Lien”).  The
Sellers will hold of record and/or beneficially own the Shares as set forth on
Annex A, and, as of the Closing, such shares shall be free and clear of any
Liens.  The Sellers are not a party to any option, warrant, purchase right or
other contract or commitment (other than this Agreement) that could require the
Sellers to sell, transfer, or otherwise dispose of any of the Shares.

 

(c) All Authorizations Obtained.  The Sellers have the legal right and power,
and all authorizations and approvals required by law to enter into this
Agreement, to sell, transfer and deliver all of the Shares pursuant to this
Agreement and to comply with his other obligations hereunder.

 

(d) Non-Contravention; No Further Authorizations or Approvals Required.  The
execution and delivery by the Sellers of, and the performance by the Sellers of
their obligations under, this Agreement (i) will not conflict with or constitute
a breach of, or default under, with or without notice or the passage of time,
any other agreement or instrument to which any of the Sellers is a party or by
which any of the Sellers are or may be bound or under which any of the Sellers
are or may be entitled to any right or benefit, (ii) will not result in any
violation of any statute, law, regulation, order or decree applicable to the
Sellers of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over any of the Sellers or
their respective properties, except in the case of clauses (i) and (ii) as would
not individually or in the aggregate be reasonably expected to impair in any
material respect the ability of the Sellers to consummate the transactions
contemplated by this Agreement, or (iii) will not result in the imposition or
creation of any Lien upon or with respect to the Shares.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental authority or agency, is required for the consummation by any
of the Sellers of the transactions contemplated in this Agreement, except such
as (A) have been obtained or made in connection with the Sale and are in full
force and effect and (B) will be obtained or made in connection with the
underwritten offering contemplated in Section 5.2(a) hereof under the Securities
Act, applicable state securities or blue sky laws and from FINRA and the Nasdaq
Stock Market.

 

2

--------------------------------------------------------------------------------


 

(e) No Further Consents, etc.  No consent, approval or waiver is required under
any instrument or agreement to which any of the Sellers are a party or by which
any of the Sellers are or may be bound or under which any of the Sellers are or
may be entitled to any right or benefit, in connection with the offering, sale
or purchase by the Company of any of the Shares which may be sold by the Sellers
under this Agreement or the consummation by any of the Sellers of any of the
other transactions contemplated hereby.

 

(f) Brokers. Except as disclosed on Schedule 2.1(f), the Sellers have no
liability to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.

 

(g) Experience and Information.  Each of the Sellers has experience as investors
in securities of companies and have such knowledge and experience in financial
or business matters to be capable of evaluating the merits and risks of the Sale
pursuant to this Agreement and protecting his, her or its own interests in
connection with such Sale.  The Sellers have had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
Sale and the business, properties, prospects and financial condition of the
Company and to obtain any additional information requested and has received and
considered all information the Sellers deem relevant to make an informed
decision regarding the Sale.

 

Section 2.2 The Company’s Representations and Warranties.  The Company
represents and warrants to the Sellers that the statements contained in this
Section 2.2 are correct and complete as of the date of this Agreement and will
be correct and complete as of the Closing Date (as though made as of the Closing
Date).

 

(a) The Agreement.  The Agreement has been duly authorized, executed and
delivered by the Company.  This Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms and conditions.  The Company need not give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any person
or entity, including, without limitation, any government or governmental entity
or agency in order to execute and deliver this Agreement or consummate the
transactions contemplated by this Agreement.

 

(b) All Authorizations Obtained.  The Company has the legal right and power, and
all authorizations and approvals required by law and under its charter or
by-laws or other organizational documents to enter into this Agreement, to
purchase all of the Shares pursuant to this Agreement and to comply with its
other obligations hereunder.

 

(c)  Non-Contravention; No Further Authorizations or Approvals Required.  The
execution and delivery by the Company of, and the performance by the Company of
its obligations under, this Agreement (i) will not result in any default under,
or require the consent of any other party to, the charter or by-laws or other
organizational documents of the Company, (ii) will not conflict with or
constitute a breach of, or default under, with or without notice or the passage
of time, any other agreement or instrument to which the Company is or may be a
party or by which it is or may be bound or under which it is entitled to any
right or benefit and (iii) will not result in any violation of any statute, law,
regulation, order or decree applicable to the Company of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or its properties, except in the case of
clauses (ii) and (iii) as would not individually or in the aggregate be
reasonably expected to impair in any material respect the ability of the Company
to consummate the transactions contemplated by this Agreement.  No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental authority or agency, is required for the
consummation by the

 

3

--------------------------------------------------------------------------------


 

Company of the transactions contemplated in this Agreement, except such as
(A) have been obtained or made in connection with the Sale and are in full force
and effect and (B) will be obtained or made in connection with the underwritten
offering contemplated in Section 5.2(a) hereof, under the Securities Act,
applicable state securities or blue sky laws and from FINRA (as defined below)
and the Nasdaq stock market.

 

(d) Brokers’ Fees.  The Company has no liability to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which the Sellers could become liable or obligated.

 


ARTICLE III


 

COVENANTS

 

Section 3.1 Further Assurances.  The Sellers and the Company hereby agree to
execute and deliver such certificates, instruments and other documents, and to
take all other actions, as may be reasonably requested by the other Party in
order to carry out, evidence or give effect to the transactions contemplated by
this Agreement, including, without limitation, the Sale.

 

Section 3.2 Expenses. Except as otherwise expressly provided herein, the Sellers
and the Company shall each pay their own expenses (including, without
limitation, legal expenses) incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, the Sale.

 

Section 3.3  Standstill; Non-Disparagement; Voting.

 

(a)  During the Standstill Period, the Sellers agree that neither they nor any
of their affiliates, agents, associates or representatives shall, unless
specifically invited in writing by the Company, directly or indirectly, in any
manner:

 

(i) acquire, offer or propose to acquire or agree to acquire, directly or
indirectly, alone or in concert with others, by purchase or otherwise, any
direct or indirect beneficial interest in any voting securities of the Company
or direct or indirect rights, warrants or options to acquire, or securities
convertible into or exchangeable for, any voting securities of the Company
(other than the purchase of Common Stock in connection with the exercise of any
outstanding stock options and the acquisition of Common Stock pursuant to
deferred stock awards held by Dabah as of the date hereof, or by way of stock
dividends or other distributions or offerings made available to holders of
Common Stock generally on a pro rata basis, provided that any such securities so
received will be subject to the provisions of this Section 3.3);

 

(ii) make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” of “proxies” to vote (as such terms are
used in the proxy rules of the Securities and Exchange Commission (the “SEC”)
promulgated pursuant to Section 14 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or seek to advise or influence in any manner
whatsoever any Person with respect to the voting of, any voting securities of
the Company;

 

(iii) form, join or in any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
the Company;

 

4

--------------------------------------------------------------------------------


 

(iv) acquire, offer to acquire or agree to acquire, directly or indirectly,
alone or in concert with others, by purchase, exchange or otherwise, (i) any of
the assets, tangible or intangible, of the Company or any of its affiliates or
(ii) direct or indirect rights, warrants or options to acquire any assets of the
Company or any of its affiliates;

 

(v) arrange, or in any way participate, directly or indirectly, in any financing
for the purchase of any voting securities of the Company or any securities
convertible into or exchangeable or exercisable for any voting securities or
assets of the Company;

 

(vi) otherwise act, alone or in concert with others, to seek to propose to the
Company or any of its stockholders any merger, business combination,
restructuring, recapitalization or other transaction to or with the Company or
otherwise seek, alone or in concert with others, to control, change or influence
the management, board of directors or policies of the Company or nominate any
person as a director who is not nominated by the then incumbent directors, or
propose any matter to be voted upon by the stockholders of the Company;

 

(vii) take any action that might result in the Company having to make a public
announcement regarding any of the matters referred to in clauses (i) through
(vi) of this Section 3.3(a); or

 

(viii) request a waiver from the Company in connection with, or announce an
intention to do, or enter into any arrangement or understanding or discussions
with others to do, any of the actions restricted or prohibited under clauses
(i) through (vi) of this Section 3.3(a).

 

(b) From and after the date hereof, neither the Sellers nor the Company nor any
of its officers or directors shall make, or cause to be made, any statement or
announcement that relates to and constitutes an ad hominem attack on or
otherwise disparages, the other Party (and, in the case of the Company, its
current or future officers or directors); provided, however, that this
non-disparagement provision shall not in any way prevent the Company or the
Sellers from disclosing any information to their attorneys or in response to a
lawful subpoena or court order requiring disclosure of such information or
otherwise disclosing any information as required by law; provided, further, that
this non-disparagement provision shall not in any way restrict Dabah or his
agents in their statements to other directors of the Company or at meetings of
the Company’s board of directors, during his membership on the board of
directors.

 

(c) The Sellers shall abstain from voting all shares of Common Stock which they
are entitled to vote at the 2009 Annual Meeting of Stockholders of the Company,
or any adjournments thereof (the “2009 Meeting”), or vote all such shares in
favor of the election of each of the directors nominated by the Company’s board
of directors at the 2009 Meeting; in any case, the Sellers shall be present at
the 2009 Meeting, either in person or by proxy.  The Sellers shall abstain from
voting all shares of Common Stock which they are entitled to vote, or vote all
such shares in opposition, with respect to any proposal (whether by proxy
solicitation or otherwise) that is not recommended by the Board at the 2009
Meeting or any meeting of stockholders up to and including the 2010 Annual
Meeting of Stockholders, provided the Standstill Period is then in effect.

 

(d)  “Standstill Period” shall mean twelve (12) months from the date of this
Agreement; provided that if the Offering is not consummated due to the failure
of the Company to comply with any of its material obligations pursuant to this
Agreement, then the Standstill Period shall terminate on the date specified by
Dabah as the date of termination of the Offering.

 

5

--------------------------------------------------------------------------------


 

Section 3.4 Director Resignations.  On the Closing Date, Dabah and Stanley
Silverstein shall each deliver to the Company their resignations from the Board
of Directors of the Company, effective as of the Closing Date, in form and
substance reasonably acceptable to the Company.

 

Section 3.5 SEC Filings.  The Sellers covenant to timely file a Form 4 and an
amendment to Schedule 13D with the SEC reporting the execution of this Agreement
and the consummation of the transactions hereby, each in accordance with the
Exchange Act.

 

Section 3.6 Transfer of Common Stock.  The Sellers shall select, in their sole
discretion, the particular shares of Common Stock (including Common Stock
received upon the exercise of stock options or the vesting of deferred stock
awards (such stock, “Compensation Stock”)) that will be transferred to the
Company in the Sale and the shares that will constitute Registrable Shares,
provided that all Compensation Stock shall constitute Registrable Shares.  The
Company shall treat the Sellers’ identification of Common Stock as Shares or
Registrable Shares consistently for all purposes.

 


ARTICLE IV


 

CONDITIONS TO OBLIGATION TO CLOSE

 

Section 4.1 Conditions to Obligation to Close.  The obligation of each of the
Company and the Sellers to consummate the Sale is subject to satisfaction of the
following conditions at and as of the Closing: (i) with respect to the
obligations of the Company, the representations and warranties set forth in
Section 2.1 above, and with respect to the obligations of the Sellers, the
representations and warranties set forth in Section 2.2 above, shall be true and
correct in all material respects at and as of the Closing Date as if such
representations and warranties had been made on and as of the Closing Date,
(ii) there shall not be any injunction, judgment, order decree or ruling in
effect prohibiting or otherwise preventing consummation of the transactions
contemplated under this Agreement, and (iii) with respect to the obligations of
the Company, Dabah and Stanley Silverstein shall have delivered the resignations
described in Section 3.4 to the Company.

 


ARTICLE V


 

REGISTRATION OF COMMON STOCK

 

Section 5.1 Certain Defined Terms.  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 5.1.

 

“Affiliate” means, with respect to any Person, any Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with any Person.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of the
United States or the State of New York.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

 

6

--------------------------------------------------------------------------------


 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Shares” means, at any time, the Common Stock of the Company
beneficially owned by the Sellers on the date hereof and shares underlying stock
options held by Dabah, after giving effect to the Sale as provided herein.

 

Section 5.2 Registration.

 

(a) The Company shall file a Registration Statement on Form S-3 ASR (or other
appropriate form for which the Company is eligible) to effect the registration
under the Securities Act of the Registrable Shares in a firm commitment
underwritten offering (together with related options granted to the underwriter
of such offering, the “Offering”) no earlier than September 8, 2009 and no later
than September 30, 2009 and shall use all commercially reasonable efforts to
cause the same to be declared effective by the SEC as promptly as reasonably
practicable after such filing; provided, however, that:

 

(i) the Company shall be permitted to defer the filing (but not the preparation)
of the registration statement for a period of up to 30 days from September 30,
2009 if the Company or any of its Subsidiaries are engaged in confidential
negotiations or other confidential business activities or are otherwise in
possession of material non-public information of the Company, the disclosure of
which would be required in such registration statement (but would not be
required if such registration statement were not filed), and the Board of
Directors of the Company determines in good faith that such disclosure would be
detrimental to the Company and its stockholders (a “Significant Company
Development”).  A deferral of the filing of a registration statement pursuant to
this Section 5.2(a)(i) shall be lifted, and the registration statement shall be
filed forthwith, if, in the case of a deferral pursuant to the preceding
sentence, the negotiations or other activities are disclosed or terminated or
the information is no longer material or has been publicly disclosed.  In order
to defer the filing of the registration statement the Company shall promptly
(but in any event within ten (10) days), upon determining to seek such deferral,
deliver to the Sellers a certificate signed by an executive officer of the
Company stating that the Company is deferring such filing pursuant to this
Section 5.2(a)(i) and a general statement of the reason for such deferral and an
approximation of the anticipated delay.  The Company may defer the filing of the
registration statement pursuant to this Section 5.2(a)(i) only once; and

 

(ii) the Sellers shall be permitted to require the Company to defer the filing
(but not the preparation) of the registration statement for a period of up to 30
days from September 30, 2009 if the Sellers so determine in their sole
discretion.  In order to defer the filing of the registration statement the
Sellers shall promptly (but in any event within ten (10) days), upon determining
to seek such deferral, deliver to the Company a certificate signed by a
representative of the Sellers stating that the Sellers are deferring such filing
pursuant to this Section 5.2(a)(ii) and a general statement of the reason for
such deferral and an approximation of the anticipated delay.  The Sellers may
defer the filing of the registration statement only once.

 

(b) The Company, the underwriters and the Sellers shall reasonably cooperate to
determine the precise date of filing of the registration statement. The Company
shall be entitled to select the underwriters for the Offering and shall offer
Moelis & Company LLC (“Moelis”) the role of co-manager for the Offering. If
Moelis elects to participate in the Offering, the Company will, and will cause
the lead underwriter to, provide Moelis with full access to all information and
data relating to the Offering, including the “selling book,” and shall allow
Moelis to fully participate in the underwriting process and decision-making for
the Offering.

 

7

--------------------------------------------------------------------------------


 

(c) No Seller may include securities in the registration statement filed
pursuant to the terms of this Agreement unless such Seller (i) agrees to sell
such Seller’s Registrable Shares on the basis provided in the underwriting
arrangements described herein and (ii) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
custody agreements, and other documents reasonably required under the terms of
such underwriting arrangements.

 

(d) No securities to be sold for the account of any Person other than the
Sellers shall be included in the registration statement pursuant to the terms of
this Agreement.

 

(e) Notwithstanding the foregoing, the Parties agree that nothing in this
Agreement creates any obligation on the part of any Seller to sell shares in the
Offering, and any and all of the Sellers shall have the right at any time to
elect not to sell any Registrable Shares in the Offering or otherwise and shall
have the right to sell any or all of the Registrable Shares outside of the
Offering pursuant to Rule 144 under the Securities Act, in private transactions
or otherwise.

 

Section 5.3 Company “Lock-up”.  To the extent required by the managing
underwriter of the Offering, the Company in connection with the Offering, to
enter into a “lock-up” agreement on customary terms and for such duration as
shall be agreed between the Company and the managing underwriter.

 

Section 5.4 Registration Procedures.  To effect the registration and the sale of
the Registrable Shares in the Offering in accordance with the terms hereof, and
pursuant hereto, the Company will use commercially reasonable efforts to:

 

(a) prepare and file with the SEC such amendments, post-effective amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a sufficient period of time to consummate the Offering and comply with the
provisions of the Securities Act with respect to the Offering; provided that the
Company will not be required to keep such registration statement effective if
the Offering is not consummated within forty-five (45) days after the initial
effective date of such registration statement;

 

(b) furnish to the Sellers and the underwriter of the Offering such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), any prospectus supplements, any preliminary prospectus
supplements, any free-writing prospectus, any documents incorporated by
reference therein and such other documents as the Sellers or such underwriter
may reasonably request in order to consummate the Offering;

 

(c) use its commercially reasonable efforts to register or qualify the
Registrable Shares under the other securities or blue sky laws of the
jurisdictions as the managing underwriter reasonably requests, use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective for a sufficient period of time to consummate
the Offering and do any and all other acts and things which may be reasonably
necessary or advisable to consummate the Offering in such jurisdictions
(provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (ii) consent to general service
of process or become subject to taxation in any such jurisdiction);

 

(d) promptly notify the Sellers and the underwriter (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to the registration statement or any post-effective amendment, when the
same has become effective, (ii) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Shares under state securities or “blue
sky” laws or the initiation of

 

8

--------------------------------------------------------------------------------


 

any proceedings for that purpose and (iii) of the happening of any event which
makes any statement made (A) in a registration statement untrue or which
requires the making of any changes in such registration statement so that they
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (B) in a prospectus, prospectus supplement or
free-writing prospectus untrue or which requires the making of any changes in
such prospectus, prospectus supplement or free-writing prospectus so that they
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading, and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Shares, such prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(e) the Company shall cooperate with the Sellers, any underwriter, and any of
their respective attorneys, accountants or other agents or representatives to
enable them to perform reasonable and satisfactory due diligence on the Company
and its operations in connection with the Offering;

 

(f) enter into an underwriting agreement containing representations, warranties,
covenants and agreements (including, without limitation, indemnities),
conditions and other terms and conditions as are reasonable and customary for
public offerings of similar size and scope as the Offering;

 

(g) furnish to the Sellers a signed counterpart of (i) the opinion letter or
opinion letters of counsel to the Company and (ii) the comfort letter or comfort
letters from the Company’s independent public accountants, delivered to the
underwriter of the Offering, or a letter entitling the Sellers to rely on such
opinion letters or comfort letters as if they were addressed to the Sellers;

 

(h) cause the Registrable Shares to be listed on each securities exchange, if
any, on which the Company Stock sold in the Offering is then listed;

 

(j) reasonably cooperate with the Sellers and each underwriter participating in
the disposition of such Registrable Shares and their respective counsel in
connection with any filings required to be made with the FINRA;

 

(k) during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the SEC
pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;

 

(l) notify the Sellers promptly of any request by the SEC for the amending or
supplementing of such registration statement or prospectus or for additional
information;

 

(m) prepare and file with the SEC promptly any amendments or supplements to such
registration statement or prospectus which, in the opinion of counsel for the
Company or the managing underwriter, is required in connection with the
Offering;

 

(n) enter into such agreements as are customary in connection with the Offering;
and

 

(o) advise the Sellers, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for such purpose and promptly use its best efforts to prevent

 

9

--------------------------------------------------------------------------------


 

the issuance of any stop order or to obtain its withdrawal at the earliest
possible moment if such stop order should be issued.

 

Section 5.5 Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with this Article V, including, without limitation,
all registration and filing fees, all fees and expenses associated with filings
required to be made with the FINRA, as may be required by the rules and
regulations of the FINRA, fees and expenses of compliance with securities or
“blue sky” laws, printing expenses (including expenses of printing certificates
for the Registrable Shares in a form eligible for deposit with Depository Trust
Company and of printing prospectuses if the printing of prospectuses is
requested by the underwriter), messenger and delivery expenses, the Company’s
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), listing fees,
fees and expenses of counsel for the Company and its independent certified
public accountants (including the expenses of any special audit or “cold
comfort” letters required by or incident to such performance) (all such expenses
being herein called “Registration Expenses”) will be borne by the Company
whether or not any registration statement becomes effective; provided, however,
that in no event shall Registration Expenses include any underwriting discounts,
commissions or fees attributable to the sale of the Registrable Shares or any
counsel, accountants or other persons retained or employed by the Sellers or any
taxes imposed on the Sellers under applicable law with respect to the sale and
delivery of the Registrable Securities in connection with an underwritten
offering, all of which fees and expenses will be the sole responsibility of the
Sellers.

 

ARTICLE VI

 


INDEMNIFICATION


 

Section 6.1            Indemnification.

 

(a)  From and after the Closing Date, the Company shall indemnify and hold
harmless each of the Sellers and their respective attorneys, advisors, agents,
trustees and representatives (each, a “Seller Indemnified Party” and together
the “Seller Indemnified Parties”) from and against all losses, liabilities,
claims, demands, judgments, damages fines, suits, actions, costs and expenses,
including reasonable attorney’s fees actually imposed on, sustained, incurred or
suffered by, or asserted against the Seller Indemnified Parties (“Losses”) by
any third-party (including through derivative actions and claims against the
Seller Indemnified Parties by the persons identified by Dabah and the Committee
of Concerned Shareholders of The Childrens’ Place (the “Committee”) as nominees
for election to the Company’s Board of Directors at the Company’s 2009 Annual
Meeting (the “Nominees”), each member of the Committee and each of the
participants in the Committee’s solicitation of proxies in connection with the
Company’s 2009 Annual Meeting, and each of their respective affiliates, heirs,
executors, administrators, trustees, attorneys, agents, representatives and
advisors, including without limitation, legal, financial, and public relations
advisors and proxy solicitors) arising out of (i) the execution and delivery of
this Agreement or consummation of the transactions contemplated by this
Agreement, except to the extent that such Loss results, directly or indirectly,
from Dabah’s intentional or willful misconduct, (ii) the proxy solicitation (and
all matters related thereto) conducted by the Sellers in connection with the
Company’s 2009 Annual Meeting, or (iii) based upon, arising out of, related to
or resulting from (A) any untrue or alleged untrue statement of a material fact
contained in any registration statement or any amendment thereof or supplement
thereto, or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(B) any untrue or alleged untrue statement of a material fact contained in any
prospectus, preliminary prospectus, free-writing prospectus or any amendment
thereof or supplement thereto, or any omission or alleged omission of a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except insofar as any such statements are

 

10

--------------------------------------------------------------------------------


 

made in reliance upon and in conformity with information furnished in writing to
the Company by the Sellers for use therein, unless, in the case of clause (iii),
to the extent that indemnification is prohibited as a matter of law.

 

(b)  From and after the Closing Date, the Sellers shall indemnify the Company
and its employees, advisors, agents, representatives, directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), on a joint and several basis, against any and all Losses
resulting from (x) any untrue statement or alleged untrue statement of a
material fact contained in the registration statement or any amendment thereof
or supplement thereto, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (y) any untrue or alleged untrue statement of a material fact
contained in any prospectus, preliminary prospectus, free-writing prospectus or
any amendment thereof or supplement thereto, or any omission or alleged omission
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, but only
to the extent that such untrue statements or alleged untrue statement or
omission or alleged omission is contained in any information or affidavit so
furnished in writing by any of the Sellers specifically for inclusion in the
registration statement, except to the extent that indemnification is not
permitted as a matter of law; provided, that such liability will be limited to
the net amount received by the Sellers from the sale of Registrable Shares
pursuant to such registration statement.

 

(c)  In connection with any indemnification provided for in this Section 6.1,
the Party seeking indemnification (the “Indemnitee”) will give the other Party
(for purposes of this section, the “Indemnitor”) prompt written notice that the
Indemnitee has suffered or incurred, or may suffer or incur, any Losses for
which it may be entitled to indemnification under this Section 6.1, and the
facts constituting the basis for, or relating to, such claim and the projected
amount of such Losses (in each case, in reasonable detail) and with respect to
any action made or commenced by a third party for which indemnification is being
sought (a “Third-Party Claim”), such notice will be given no later than thirty
(30) calendar days following receipt by the Indemnitee of written notice of such
Third-Party Claim. The failure by any Indemnitee to so notify the applicable
Indemnitor will not relieve such Indemnitor of any Liability under this
Agreement except to the extent that such failure prejudices such Indemnitor in
any material respect. The Indemnitee will deliver to the Indemnitor as promptly
as practicable, and in any event within five (5) business days after
Indemnitee’s receipt, copies of all notices, court papers and other documents
received by the Indemnitee relating to any Third-Party Claim.

 

(d)  After receipt of a notice pursuant to Section 6.1(c) with respect to any
Third-Party Claim, the Indemnitor will be entitled, if it so elects, to take
control of the defense and investigation with respect to such Third-Party Claim
and to employ and engage attorneys reasonably satisfactory to the Indemnitee to
handle and defend such claim, at the Indemnitor’s cost, risk and expense, upon
written notice to the Indemnitee of such election.  The Indemnitor will not
settle any Third-Party Claim that is the subject of indemnification without the
written consent of the Indemnitee, which consent will not be unreasonably
withheld, conditioned or delayed; provided, however, that, after reasonable
notice, the Indemnitor may settle a claim without the Indemnitee’s consent if
such settlement (i) makes no admission or acknowledgment of liability or
culpability with respect to the Indemnitee and (ii) includes a complete release
of the Indemnitee. The Indemnitee will cooperate in all reasonable respects with
the Indemnitor and its attorneys in the investigation, defense, trial and
settlement of any lawsuit or action with respect to such claim and any appeal
arising therefrom (including the filing in the Indemnitee’s name of appropriate
cross-claims and counterclaims).  The Indemnitee may, at its own cost,
participate in any investigation, trial and defense of any Third-Party Claim
controlled by the Indemnitor and any appeal arising therefrom, including
participating in the process with respect to the potential settlement or
compromise thereof.  If  the Indemnitee has been advised by counsel that there
may be one or more legal defenses available to the Indemnitee that conflict with
those available to, or that are not available to, the Indemnitor (“Separate
Legal Defenses”), or that there may be actual or potential differing or
conflicting interests between the Indemnitor and the Indemnitee in the conduct
of the defense of such Third-Party Claim, the Indemnitee

 

11

--------------------------------------------------------------------------------


 

will have the right, at the expense of the Indemnitor, to engage separate
counsel reasonably acceptable to the Indemnitor, and the Indemnitor will not
have the right to control the defense or investigation of such Separate Legal
Defenses available to such Indemnitee.  If, pursuant to the preceding sentence,
the Indemnitee is entitled to separate legal counsel at the expense of the
Company, the Company shall advance all expenses incurred by the Indemnitee in
defense of or settlement of any claim that may be subject to a right of
indemnification hereunder within 30 days after the receipt by the Company of a
statement or statements by the Indemnitee requesting such advance or advances
from time to time, whether prior to or after the final disposition of the
claim.  If the Company is the Indemnitor, the Company shall not be required to
advance or pay the fees and expenses of more than one counsel (plus appropriate
local counsel) for the Sellers.  If the Sellers are the Indemnitor, the Sellers
shall not be required to advance or pay the fees and expenses of more than one
counsel (plus appropriate local counsel) for all Indemnitees.

 

(e)  If, after receipt of a notice pursuant to Section 6.1(c), the Indemnitor
does not undertake to defend any such claim within thirty (30) days of receipt
of such notice, the Indemnitee may, but will have no obligation to, contest any
lawsuit or action with respect to such claim, and the Indemnitor will be bound
by the result obtained with respect thereto by the Indemnitee. The Indemnitee
may not settle any lawsuit or action with respect to which the Indemnitee is
entitled to indemnification hereunder without the consent of the Indemnitor,
which consent will not be unreasonably withheld, conditioned or delayed.

 

(f) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnitee or any officer, director or controlling Person of such Indemnitee and
will survive the transfer of securities.

 

(g) The right of the Sellers to the indemnification provided herein shall be
cumulative of, and in addition to, any and all rights to which the Sellers may
otherwise be entitled by contract or as a matter of law or equity and shall
extend to such Sellers’ successors, assigns and legal representatives.  The
Company hereby covenants and agrees that it will not amend, modify or terminate
or seek to amend, modify or terminate any of the provisions of any of the
organizational documents or agreements of the Company in effect as of the date
hereof in any manner that limits the right to indemnification to which the
Sellers would otherwise be entitled thereunder, including, without limitation,
under Article Twelve of the Amended and Restated Certificate of Incorporation of
the Company, dated July 29, 2008 (the “Certificate of Incorporation”) and
Article VI of the Fourth Amended and Restated Bylaws of the Company (the
“Bylaws”).

 


ARTICLE VII


 

MISCELLANEOUS

 

Section 7.1 Mutual Releases.

 

(a) Each Seller does hereby expressly fully release and forever discharge the
Company, its subsidiaries, affiliates, successors and assigns, its and their
respective current and former officers, directors, employees and agents and each
of its and their respective successors and assigns (each individually, a
“Company Released Party”) from any and all rights, claims, causes of action,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses, and causes of action (“Claims”) of any kind or nature
whatsoever whether asserted or unasserted, that such Seller has had, could have
had or may have had against a Company Released Party from the beginning of time
to the date of this Agreement.  The Sellers hereby irrevocably covenant to
refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against any Company Released
Party based upon any such Claim.  Notwithstanding the foregoing, Dabah is not
releasing the Company from any of the Company’s obligations owed to Mr. Dabah
under the Amended

 

12

--------------------------------------------------------------------------------


 

and Restated Employment Agreement between the Company and Dabah, dated as of
May 12, 2006 (the “Employment Agreement”), the Letter Agreement between the
Company and Dabah, dated April 8, 2008, the Indemnity Agreement between Dabah
and the Company, dated as of June 27, 2008, any of the Company’s employee
benefit plans in which Dabah participates or is a beneficiary, any directors’
and officers’ insurance maintained by the Company, the Certificate of
Incorporation or the Bylaws, and nothing herein shall limit the Sellers’ right
to enforce the terms of this Agreement.

 

(b) The Company, for itself and on behalf of each Company Released Party, does
hereby expressly fully release and forever discharge each of the Sellers (each
individually, a “Seller Released Party”) from any and all Claims of any kind or
nature whatsoever whether asserted or unasserted, that each Company Released
Party has had, could have had or may have had against each Seller Released Party
from the beginning of time to the date of this Agreement.  The Company, on
behalf of itself and the Company Released Parties, hereby irrevocably covenants
to refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against the Sellers based
upon any such Claim.

 

(c) The parties hereto hereby acknowledge and agree that the Company Released
Parties and the  Seller Released Parties are intended third party beneficiaries
of the provisions of this Section 7.1 and may take any and all action to enforce
the obligations and agreements of the releasing parties set forth herein.

 

(d) The Company agrees that it will exchange a mutual release in the form
annexed hereto as Schedule 7.1(d) with each Nominee, each member of the
Committee and each participant in the Committee’s solicitation of proxies in
connection with the Company’s 2009 Annual Meeting who provides such a release to
the Company within twenty-one (21) days of the date hereof.

 

Section 7.2 Public Announcements.  Each Party shall consult with the other
before issuing any press release or making any public announcement or statement
with respect to this Agreement or the other Party and shall not issue any such
press release or make any such public announcement or statement without the
prior written consent of the other Party with respect to the substance (but not
the exact language) of such press release, announcement or statement, which
consent shall not be unreasonably withheld, delayed or conditioned; provided,
however, that the Company may, without the prior consent of the other Party
hereto, issue any such press release or make any such public announcement or
statement as may be required by law or the rules and regulations of the Nasdaq
if the Company first notifies and (if practicable) consults with the Sellers
regarding the timing and substance of such press release or public announcement
or statement, and the Sellers may, without the prior consent of the other
Parties hereto, make any filings as may be required by the federal securities
laws if the Sellers first notify and (if practicable) consults with the Company
regarding the timing and substance of such filing.

 

Section 7.3 Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof; provided, that nothing set forth
herein shall have any effect on the outstanding obligations of the Parties set
forth in that certain Amended and Restated Employment Agreement, dated as of
May 12, 2006, between the Parties. Neither this Agreement nor any provision
hereof may be amended, changed or waived other than by a written instrument
signed by the Party against who enforcement of any such amendment, change or
waiver is sought.

 

Section 7.4 Notices. All demands, notices, requests, consents, and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile
or, if duly deposited in the mails, by certified or registered mail, postage
prepaid-return receipt requested, and shall be deemed to have been duly given or
made: (a) upon delivery,

 

13

--------------------------------------------------------------------------------


 

if delivered personally or by courier service or messenger, in each case with
record of receipt; (b) upon transmission with confirmed delivery, if sent by
facsimile or telecopy; or (c) when received after being sent by certified or
registered mail, postage pre-paid, return receipt requested, to the following
addresses or such other addresses as may be furnished hereafter by notice in
writing, to the following parties:

 

If to the Company:

 

The Children’s Place Retail Stores, Inc.

915 Secaucus Road

Secaucus, New Jersey 07094

Attn: Chuck Crovitz, Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Weil, Gotshal and Manges LLP
767 Fifth Ave.
New York, New York 10153
Fax: 212-310-8007
Attn: Michael J. Aiello, Esq.

 

If to the Sellers:

 

Ezra Dabah

120 Central Park South

New York, New York 10019

 

With a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Fax: 212-504-6666
Attn: Dennis J. Block, Esq.

 

Section 7.5 Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
(including heirs, executors and administrators) and permitted assigns.  No Party
may assign either this Agreement or any of his, her, or its rights, interests,
or obligations hereunder without the prior written approval of the other Party;
provided, however, that the Company may (i) assign any or all of its rights and
interests hereunder to one or more of its wholly-owned subsidiaries and
(ii) designate one or more of its wholly-owned subsidiaries to perform its
obligations hereunder (in any or all of which cases the Company nonetheless
shall remain responsible for the performance of all of its obligations
hereunder).  This Agreement shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors (including heirs,
executors and administrators) and permitted assigns, except as specifically
provided in Article VI and Article VII hereof.

 

Section 7.6 Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

Section 7.7 Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

Section 7.8  Additional Sales.  It is understood and agreed that Yaacov Dabah,
Eva Yagoda or Renee Dabah & Eva Yagoda co-tteee Trust fbo Moshe, Chana, Yaacov
Dabah u/a dtd 11/01/1998 will be entitled to sell 17,280 shares of Common Stock
held by them in the Offering, in which case they will execute joinders to this
Agreement.

 

* * * *

 

[Remainder of Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

[g1816311km05i001.jpg]

 

Name: Charles Crovitz

 

Title: Interim Chief Executive Officer

 

 

 

 

 

EZRA DABAH

 

[g1816311km05i002.jpg]

 

 

 

 

 

RENEE DABAH

 

[g1816311km05i003.jpg]

 

 

 

R SILVERSTEIN & R DABAH CO-TTEE EVA DABAH TRUST U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

 

 

R SILVERSTEIN & R DABAH CO-TTEE JOIA DABAH TRUST U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

--------------------------------------------------------------------------------


 

 

R SILVERSTEIN & R DABAH CO-TTEE MOSHE DABAH TRUST U/A DTD 02/02/1997

 

 

 

[g1816311km05i005.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

 

 

R SILVERSTEIN & R DABAH CO-TTEE CHANA DABAH TRUST U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

 

 

R SILVERSTEIN & R DABAH CO-TTEE YAACOV DABAH TRUST U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Raine Dabah

 

Title: Co-Trustee

 

--------------------------------------------------------------------------------


 

 

RENEE DABAH & JOIA DABAH CO-TTEE MORDECHAI YAACOV YAGODA TRUST U/A DTD
08/06/2002

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

[g1816311km05i006.jpg]

 

Name: Joia Dabah Kazam

 

Title: Co-Trustee

 

 

 

 

 

JOIA KAZAM & RENEE DABAH CO-TTEE RACHEL CHANA YAGODA TRUST U/A DTD 08/06/2002

 

 

 

[g1816311km05i006.jpg]

 

Name: Joia Dabah Kazam

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

--------------------------------------------------------------------------------


 

 

RENEE DABAH & JOIA DABAH CO-TTEE YAEL BRACHA YAGODA TRUST U/A DTD 9/12/2003

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

[g1816311km05i007.jpg]

 

Name: Joia Dabah Kazam

 

Title: Co-Trustee

 

 

 

 

 

RAINE SILVERSTEIN TTEE RENEE DABAH TTEE FBO EVA DABAH U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

 

 

RAINE SILVERSTEIN TTEE RENEE DABAH TTEE FBO JOIA DABAH U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

--------------------------------------------------------------------------------


 

 

RAINE SILVERSTEIN TTEE RENEE DABAH TTEE FBO MOSHE DABAH U/A DTD 02/02/1997

 

 

 

[g1816311km05i005.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

 

 

RAINE SILVERSTEIN TTEE RENEE DABAH TTEE FBO CHANA DABAH U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

 

 

 

 

RAINE SILVERSTEIN TTEE RENEE DABAH TTEE FBO YAACOV DABAH U/A DTD 02/02/1997

 

 

 

[g1816311km05i004.jpg]

 

Name: Raine Silverstein

 

Title: Co-Trustee

 

 

 

[g1816311km05i003.jpg]

 

Name: Renee Dabah

 

Title: Co-Trustee

 

--------------------------------------------------------------------------------